UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K /A REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13 a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of October, 2016 Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk (Exact name of Registrant as specified in its charter) Telecommunications Indonesia ( A state-owned public limited liability Company ) (Translation of registrant’s name into English ) J l. Japati No. 1 Bandung 40133 , Indonesia (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F : Form 20-F þ Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes ¨ No þ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes ¨ No þ SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on behalf by the undersigned, thereunto duly authorized. Date October 2 6 , 2016 Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk (Registrant) By: /s/ Harry M. Zen (Signature) Harry M. Zen Director of Finance Information furnished in this form: With this letter we would like to inform you that we already filed our Financial Statement for the 3 rd Quarter 2016 on October 25, 2016 via EDGAR.There are some changes in the document as follows: NOTES TO CONSOLIDATED FINANCIAL STATEMENT 2 2 . REVENUES Before After 5 Telephone revenues Telephone revenues Cellular Cellular Usage charges Usage charges 28,108 26,367 Monthly subscription charges Monthly subscription charges 250 324 F eatures F eatures 4 761 Sub-total Sub-total 28,362 27,452 Fixed lines Fixed lines Usage charges Usage charges 2,944 3,466 Monthly subscription charges Monthly subscription charges 2,484 2,171 Call center Call center 214 207 Others Others 66 72 Sub-total Sub-total 5,708 5,916 Total t elephone r evenues Total t elephone r evenues 34,070 33,368 Interconnection r evenues Interconnection r evenues Domestic interconnection International interconnection 1,655 1,403 International interconnection Domestic interconnection 1,383 1,990 Total i nterconnection r evenues Total i nterconnection r evenues 3,038 3,393 Data, i nternet, and i nformation t echnology s ervice r evenues Data, i nternet, and i nformation t echnology s ervice r evenues Celullar internet and data Celullar internet and data 20,364 13,809 Internet, data communication and information technology services Short Messaging Services (“SMS”) 12, 11,154 Short Messaging Services (“SMS”) Internet, data communication and information technology services 11, 9,560 Pay TV Pay TV 804 227 Others Others 113 105 Total d ata, i nternet, and i nformation t echnology s ervice r evenues Total d ata, i nternet, and i nformation t echnology s ervice r evenues 44,529 34,855 Network r evenues Network r evenues Leased lines Satellite transponder lease 401 423 Satellite transponder lease Leased lines 295 429 Total n etwork r evenues Total n etwork r evenues 696 852 Other t elecommunications r evenues Other t elecommunications r evenues Sales of handset Sales of handset 1,119 1,146 Tower leases Tower leases 541 551 CPE and terminal CPE and terminal 477 13 Call center service Call center service 250 606 Retail revenue Retail revenue 100 321 Others Others 1,368 654 Total o ther t elecommunications r evenues Total o ther t elecommunications r evenues 3,855 3,291 Total revenues Total revenues 2 3 . PERSONNEL EXPENSES Before After 5 Salaries and related benefits Salaries and related benefits 4,028 2,952 Vacation pay, incentives and other benefits Vacation pay, incentives and other benefits 2, 3,257 Employees’ income tax Employees’ income tax 1,262 1,277 Pension benefit cost (Note 3
